date department of the treasury internal_revenue_service washington d c cc dom fs it a tl-n-3991-96 number release date uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject field_service_advice specified liability losses under i r c ' f this field_service_advice responds to your request dated date which we received on date as discussed by telephone although we can now advise you as to some of the expenses in issue we will need you to develop more information and or clarify the facts presented with regard to certain of the other expenses in issue in addition we note at least one area that is more appropriate for a technical_advice_memorandum this field_service_advice is not binding on examination or appeals and is not a final case determination this document may not be cited as precedent legend taxpayer year year year year year year issue whether net operating losses sustained by taxpayer as a result of payments made in connection with various lawsuits workers compensation claims state tax_liabilities and interest on federal income and state tax_liabilities are specified liability losses qualified for the ten-year carryback period under the provisions of i r c b c and f conclusion with certain exceptions for those expenses in issue upon which service position is as yet unsettled or for which further factual development is required the costs incurred by taxpayer are not specified liability losses and thus do not qualify for the ten-year carryback period under the provisions of i r c b c and f facts for ease of reference any pertinent asserted facts surrounding each claimed specified liability in issue are set forth below under the heading for each category we base these factual assumptions upon the taxpayer-prepared attachments you included with your request although only one of taxpayer s attachments specifically itemizes individual expense claims for year from our brief review of the material you have submitted we have set out below the various general categories of claims involved for the three taxable years in issue ie year sec_4 and for which the putative losses therein where carried back ten years for the year sec_1 and law and analysis background the net_operating_loss_deduction of sec_172 responds to a potential unfairness resulting from the fact that the income_tax is generally computed on an annual accounting basis without the ability to deduct net operating losses businesses with fluctuating incomes would lose the benefit of their deductions in taxable years in which expenses exceeded income as the supreme court has stated the net_operating_loss provisions were designed to permit a taxpayer to set off its lean years against its lush years 353_us_382 under the original net_operating_loss_deduction enacted after world war i as a temporary measure losses could be carried only to the taxable years immediately preceding and succeeding the loss_year revenue act of ' b 40_stat_1057 since then the congressionally prescribed periods for carrybacks and or carryforwards have been changed frequently see eg h_r rep no 83d cong 2d sess s rep no 83d cong 2d sess the current general ruleba enactment--is that a net_operating_loss should be carried back to the preceding two years with any unabsorbed excess thereafter carried forward to the twenty succeeding years sec_172 that was a change from three and fifteen years respectively in certain circumstances depending upon the type of taxpayer or the nature of the loss involved a different carryback or carryforward period may apply the issue presented here entails one of those special situations ie the scope of the alternative 10-year carryback allowance for deferred liabilities provided for in sec_172 a component of total specified_liability_loss under sec_172 the portion of sec_172 providing a special ten-year carryback was initially added by the deficit_reduction_act_of_1984 dra sec_91 of dra was the same section that added the economic_performance rules of code sec_461 thus it is our position that the operation of sec_172 should be interpreted in the context of its enactment as part of the overall changes to the code resulting from adopting the economic_performance rules in enacting the economic_performance rules congress recognized that this resulted in pushing deductions substantially further into the future than had been the rule under the all_events_test sec_172 represents an effort to ameliorate the possible harshness created by that rule it was not intended to extend the net_operating_loss_carryback period for current operating_expenses rather it was intended to serve the limited purpose of extending the carryback period for those certain liabilities deferred under the economic_performance rules see s rep no 98th cong 2d sess pincite sec_172 presents a more narrow exception to the general three-year carryback rule than has been asserted by taxpayer as well as other taxpayers the specified_liability_loss exception is more limited than that which would be extant under a supposed aplain meaning reading of the section s elements the correct narrower reading is based upon our interpretation of the scant legislative_history as well as the statutory and practical context within which this relief provision was adopted by congress against this legislative backdrop the service sought and has now secured congressional clarification of the scope of the section see tax and trade relief extension act of ' reprinted in cong rec h11287 daily ed date yet the amendment is only effective for tax years ending after enactment consequently we are still confronted by the problem of application in earlier years under examinationbincluding those in issue here the statutory context as well as the limited legislative_history indicate that congress intended the ten-year carryback to apply to only a narrow class of liabilities the distinguishing feature of those liabilities within the eligible narrow class is an element of delay in the timing of the deduction that is inherent in the nature of the deduction itself for example land used for mining purposes cannot be reclaimed environmentally during the time in which it is actually being mined accordingly there is an inherent delay of the deduction for reclamation expenses to later years when the reclamation can actually occur the limited judicial precedent also supports that notion as you are aware the only tax_court opinion to consider the specific scope of sec_172 to date is 107_tc_177 aff d nos et seq 9th cir date sealy sets out a very narrow reading of the section the tax_court agreed with the commissioner that taxpayer's costs of compliance with reporting requirements of the sec and erisa federal statutes as well as their irs examination expenses were not liabilities arising under a federal_law or state law within the meaning of sec_172 nevertheless neither the trial or appellate opinions address all aspects of numerous arguments in this area the sealy case does however provide a clearly service-favorable starting point for any analysis of litigating risks given these background considerations we turn to an analysis of each of those categories claimed by taxpayer state taxes and interest on federal and state taxes taxpayer claims specified_liability_loss treatment for contested state tax_payments these payments apparently involve state income taxes and state sales and use taxes as well as the interest on federal income taxes the contested aspect of the payments is of no moment in our determination because merely delaying any payment--whether through contesting the liability or other aextraneous means--is inadequate to support sec_172 applicability in intermet supra we argued that the state tax_liabilities at issue do not have that inherent delay nature consequently taxes are not within that narrow class of expenses that are eligible for the ten-year carryback as was stated in our intermet briefs congress did not intend the special carryback rule to apply to all liabilities for which a deduction is delayed by the economic_performance rules if merely routine costsbwhich surely includes state taxes and interest paymentsbwere within the eligible class then simply nonpayment of current liabilities for more than three years would qualify a taxpayer for a ten-year carryback upon the payment of those costs on the facts presented that is what appears to have happened here as stated above the distinguishing feature of those liabilities within the eligible narrow class is an element of inherent delay in the timing of the deduction itself land used for mining purposes cannot be reclaimed environmentally during the time which it is actually being mined the state tax_liabilities at issue here do not have that inherent delay nature thus the tax_payments of the subject taxpayer are also ineligible for the ten-year carryback worker s compensation a more recent tax_court case 111_tc_294 presented the issue of whether state taxes and interest on state and federal taxes qualify as specified liability losses respondent argued there that those expenditures are ineligible for the ten-year carryback under sec_172 however unfortunately for present purposes the opinion did not reach this question rather the case was resolved for the commissioner upon what the court saw as the dispositive threshold matter of whether there was an nol under sec_172 and the consolidated_return_regulations ie the anetting issue see treas regs -21a f our position in intermet and herein with respect to the eligibility of state taxes and interest on taxes would not be affected by the recent clarifying amendment to sec_172 see tax and trade relief extension act of supra even if that amendment were applicable to the years in issue under either the former or new provision these deductions are still outside the scope of specified liability losses our comprehensive legal position with respect to worker s compensation is still under development in the national_office consequently we can only recommend seeking a technical_advice_memorandum on this matter at this juncture for the present as a general matter we are still counseling disallowance of these costs in the context of this case however we understand that you will attempt to ascertain a more exact factual picture of the specific types of worker s compensation costs involving taxpayer in this respect specifically in our reading of the materials it is unclear whether the apayments were for actual injury claims or for workers compensation premiums this factual inquiry would also entail as we have discussed for example what portion of these costs are for one-time payments for severed limbs or are part of other settlements with periodic_payments for long-term medical_care settlement of purported aproduct liability claims product_liability is specifically defined in the statute sec_172 provides that it is a liability for damages on account of physical injury or emotional harm to individuals or damage to or loss of the use of property on account of any defect in any product which is manufactured leased or sold by the taxpayer where such injury harm or damage arises after the taxpayer has completed or terminated operations with respect to and has relinquished possession of such product taxpayer argues that this definition is broad enough to include the purported aproduct liabilities it encountered as well we must however disagree it appears that the product settlements reached were merely a function of contractual warranty or rather typical business efforts at customer satisfaction as such in this context taxpayer s reading appears overly broad moreover that reading flatly ignores treas reg ' b ii which specifically excludes warranty theories from the applicable definition of aproduct liability if taxpayer s reading were accepted then virtually all contract claims would be covered under the statute that expansion would not comport with the congressional intent various lawsuit liabilities in the case of the lawsuits encompassed within the claimed specified liability losses particulars of each claimed injury must be elucidated currently it is unclear whether the costs in issue represent payment for purported tort liabilities at all in some case ie whether taxpayer s actions complained of and or settled legally sound in tort even if it were established that any of the various liabilities in issue were torts it is uncertain in many instances whether such acts were merely so-called asingle act tort liabilities eg a car accident or instead were multiple act torts requiring a series of actions or failures to act over an extended period of time a substantial portion of which occurred at least three years prior to the taxable_year in issue see sec_172 it is the office s position that so-called asingle act torts are not covered by the statute this consideration would also obtain for some of taxpayer s expenses under the alawsuit category it appears that at least some of those costs arose primarily from contractbnot tort irrespective of the uncertainty described above while specific further factual development would be welcome on the basis of what we do know we would hold this category to be excluded from sec_172 in either event single act torts are not covered by the statute and are thus excluded from ten-year carryback treatment to similar result even if the liabilities in question were multiple act torts arising from a series of actions or failures to act it is not clear that these acts or failures occurred over an extended period of time in that case under either view of these actionsbwhether single or multiple act torts--the payments are not qualified as specified liability losses under sec_172 on the basis of what is set forth at present we would hold this category to be excluded from sec_172 to the extent the liabilities result from single act torts if the liabilities in question here are torts and arise from a series of actions or failures to act a substantial portion of which meets the three-year test then the provisions of sec_172 would likely apply national_office positions on at least two relevant aspects of this whole alawsuit area have been established these are irrespective of whether the underlying liability is a qualified specified_liability_loss any attendant legal or professional fees with respect to that liability are not similarly qualified and if a liability arises out of tort it is not also cognizable under the afederal or state law provision of sec_172 as well attorneys fees as stated above our position on this aspect of the alawsuit area has been established irrespective of whether the underlying liability is a qualified specified_liability_loss any attendant legal or professional fees with respect to that liability are not similarly qualified those fees arise from a contract between private parties on this point sealy supra is direct support from the materials submitted it appears that numerous claimed losses by taxpayer involve only this specific kind of expense case development hazards and other considerations there are obviously litigation hazards in our current position given the paucity of cases and legislative_history addressing sec_172 in the case of united_states v balsam corp lexis 8th cir date for example the bankruptcy district and appellate courts simply refusedbin short--to venture past the taxpayer s broad assertion that all its losses resulted from a fraud liability there was no analysis of the origin and nature of each of the myriad deductions or whether inherent delay was involved as to any that made up the nol involved in addition we must concede that a reasonable aplain reading of the statute without more could indeed lead a court to very broad application of the terms and phrases used therein including as well aproduct liability see discussion pincite supra taxpayer would probably prevail if such a position were adopted by the deciding court this would be especially true outside the context of a tax_court and or ninth circuit venue given the sealy opinions in that regard therefore since an appeal in this case from a tax_court decisionbabsent any agreement by the parties--would lie to the ninth circuit sealy becomes the controlling authority that factor clearly weighs heavily in favor of the commissioner in this case with respect to a procedural consideration as we understand the facts taxpayer filed a form_1139 application_for the taxable_year ------- but the field did not respond--affirmatively or negatively--to that filing under sec_6411 a taxpayer may request a tentative refund of amounts arising from nol carrybacks the commissioner must act upon these claims within days sec_6411 the only bases set forth in the code for not acting within days are aerrors or computation which cannot be corrected within days or material omissions id a decision to disallow a form_1139 application is not subject_to review 279_fsupp_96 s d n y treas reg ' c if a form_1139 is filed in a processible form and the claim is not paid within days of filing interest begins to accrue on the claimed amount i r c ' e h a form_1139 is in processible form if it is filed on the proper form filed in proper form with the taxpayer s name address identifying number and signature and filed with sufficient information to verify the mathematical accuracy of liability shown on the form i r c ' h 70_f3d_1244 fed cir if a form_1139 is processible when filed even if it is disallowed interest on the refund if eventually paid will accrue 32_fedclaims_318 aff d 70_f3d_1244 fed cir hence two conclusions are compelled the only legitimate basis for disallowing a form_1139 is if it is not in processible form and if a form_1139 is in processible form even if it is disallowed interest will still accrue on the refund as of days after the date of filing unless the form is not processible as defined in sec_6611 the amount on the form should be refunded the refund should be made even if the service believes that the underlying basis for the refund is invalid thus in this case where the refund sought in the form_1139 in question as based on a questionable interpretation of i r c ' f it should have been paid anyway see revrul_78_639 1978_2_cb_324 there is very limited authority not applicable here for disallowing a form_1139 based on the validity of the basis for refund claimed on the form see revrul_84_175 1984_2_cb_296 by clifford m harbourt senior technician reviewer income_tax accounting branch
